Citation Nr: 0717542	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-37 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of fractured right little finger, currently 
evaluated as 0 percent disabling (noncompensable).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active service from April 1998 to April 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim of 
entitlement to a compensable rating for service-connected 
residuals of fractured right little finger, currently 
evaluated as 0 percent disabling (noncompensable).  


FINDING OF FACT

The veteran's service-connected residuals of fractured right 
little finger are productive of pain, limitation of strength, 
and a limitation of extension of the distal interphalangeal 
joint to no more than 45 degrees; they are not productive of 
marked interference with his employment and have not required 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
residuals of fractured right little finger have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 
5230 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran asserts that a compensable rating is warranted 
for his service-connected residuals of fractured right little 
finger.  He argues that he has pain due to his finger 
disability, that he has a "lack of a firm grip," and has 
essentially argued that he cannot work due to his disability.  
See veteran's notice of disagreement, received in January 
2005; substantive appeal, received in November 2006.   

As for the history of the disability in issue, the veteran's 
service medical records show that between December 2000 and 
January 2001, he was treated for an avulsion fracture of the 
distal phalanx of the right fifth (little) finger after his 
hand was caught in a door.  See 38 C.F.R. § 4.1 (2006).  

In August 2002, the RO granted service connection for 
residuals of fractured right little finger, evaluated as 0 
percent disabling.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

In December 2002, the veteran filed a claim for a compensable 
rating.  In January 2004, the RO denied the claim.  The 
veteran has appealed.  

The RO has evaluated the veteran's right small finger 
disability under Diagnostic Code (DC) 5230.  Under 38 C.F.R. 
§ 4.71a, DC 5230, a noncompensable evaluation is warranted 
for any degree of limitation of motion, whether it affects 
the minor or the major hand.

Under 38 C.F.R. § 4.71a, DC 5227, a noncompensable evaluation 
is warranted for ankylosis of the little finger, whether it 
is favorable or unfavorable, whether it affects the minor or 
the major hand.  A noncompensable rating is the only 
schedular rating available for this disorder.  A note 
following 38 C.F.R. § 4.71a, Diagnostic Code 5227 provides 
that VA should also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for interference with overall function of the hand.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

A VA examination report, dated in May 2004, shows that the 
veteran indicated that he could not extend his DIP (distal 
interphalangeal) joint, but that he could flex it into his 
hand, although he had pain when flexing under weight.  On 
examination, all joints had a full range of passive motion.  
Actively, the veteran could not extend his DIP joint beyond 
45 degrees.  The little finger could be flexed until it 
rested on the distal palmar crease.  Sensory examination was 
intact in the upper extremities, and motor strength in the 
upper extremities was intact to hand tests.  The relevant 
assessment was status post fracture of the distal phalanx 
dorsally with reduction of DIP of the right little finger in 
45 degrees of flexion.  

The claims file includes a report from Anthony Schena, M.D., 
dated in January 2005, which notes, "On my evaluation, the 
cause of the pain in his hands when he is grasping objects at 
work is not readily apparent.  He does not demonstrate any 
overt atrophy of the muscle groups nor does he have any 
significant decrease in sensation in his hands.  His overall 
grip strength is only 3-4/5, which is significantly less than 
what is expected for a healthy 25-year-old male."  The 
report indicates that the veteran had a significant deformity 
of the distal phalanx, and that he was able to make a 
complete fist with his hand, but that he demonstrated very 
little flexion strength at the DIP joint.  An X-ray was noted 
to show compensatory changes in the DIP joint due to the 
veteran's fracture.  

In this case, the only possible basis for a compensable 
evaluation under DCs 5227 or 5230 is as an amputation.  
However, the Board finds that a compensable evaluation as an 
amputation is not warranted.  The medical evidence indicates 
that the veteran cannot extend his DIP joint beyond 45 
degrees, and that his right little finger can be flexed until 
it rests on the distal palmar crease.   Furthermore, the 
evidence indicates that there is no overt atrophy of the 
muscle groups, no significant decrease in sensation in his 
hands, that overall grip strength is 3-4/5, and that he was 
able to make a complete fist with his hand.  In light of this 
significant remaining function, the Board finds that 
evaluation as an amputation is not warranted.  See 38 C.F.R. 
§ 4.71a Code 5156 (2006). 

The Board has also considered 38 C.F.R. § 4.59, which states 
that the intent of the Rating Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It further states that it is the 
intent to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable evaluation for the joint.  Here, however, 
the maximum rating available under DC 5227 and 5230 is 0 
percent.  

Where a veteran is in receipt of the maximum rating for 
limitation of motion of a joint, such as in this case, the 
DeLuca provisions do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  Since DC 5227 and 5230 do not provide 
for an evaluation in excess of 0 percent for limitation of 
motion or ankylosis of the little finger, 38 C.F.R. §§ 4.40, 
4.45, and 4.59 are not applicable.

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
For VA purposes, the term "unemployability" is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 
(1992).

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.

The Board notes that neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected residuals of fractured right little finger, 
is demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  In this regard, the May 2004 VA examination 
report shows that the veteran was examined for his right 
little finger disorder, as well as three other disorders for 
which service connection is not currently in effect, 
specifically, low back, left foot and ankle, and carpal 
tunnel disorders.  The examiner stated that none of the 
disorders had constant symptoms and that they were brought on 
by specific activities, and that none of them were sufficient 
to cause him to miss work or recreational activities.  The 
January 2005 statement from Dr. Schena notes that the veteran 
currently works as a carpenter.  There is no competent 
evidence stating that the veteran is unemployable due to his 
service-connected condition, nor is it otherwise shown that 
his disability picture is exceptional or unusual, and the 
Board finds that the evidence does not show that -- even when 
considering the limitations and exacerbations due to the 
veteran's service-connected disability -- some factor exists 
that takes this veteran's case outside the realm of the usual 
so as to support an extraschedular rating.  The criteria for 
a referral for an extraschedular rating is therefore not 
warranted.  In making this determination, the Board notes 
that it has paid particular attention to the veteran's 
written testimony as well as the medical evidence and does 
not find that the veteran's disability causes a marked 
interference with the veteran's employment.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in September 2003 the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim.  The RO's letter 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  An additional 
letter was sent to the veteran in April 2004.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any effective date matters.  
The veteran was afforded sufficient notice in April 2006, and 
in any event, as the claim has been denied, any question as 
to the appropriate effective date to be assigned is moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded an 
examination for the disability in issue.  The Board therefore 
finds that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

A compensable rating for service-connected residuals of 
fractured right little finger is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


